CaS€ 8-19-70439-&8'[ DOC 3 Filed 01/18/19 Entered 01/18/19 10211:57

 

 

 

 

 

ll

Certiflcate Number: 01401-NYE-CC-032147868

Ol-NYE-CC 032| 4786

CERTIFICATE OF CoUNsELING

I CERTIFY that on January 12, 2019, at 11:18 o'clock AM EST, Stacv L Pezza
received from GreenPath Inc., an agency approved pursuant to 11 U.S.C. § 111
to provide credit counseling in the Eastem District of New York, an individual [or

group] briefing that complied with the provisions of 11 U.S.C. §§ 109(h) and 111.

 

A debt repayment plan was not prepared, If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate

This counseling session was conducted by internet.

Date: January 12, 2019 By: /s/Jererny Lark
Name: Jeremv Lark

Title: FCC Manager

* Individuals who wish to tile a bankruptcy case under title l l of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See ll U.S.C. §§ 109(h) and 521(b).

_` f
4- _

CaS€ 8-19-70439-&8'[ DOC 3 Filed `01/18/19 Entered 01/18/19 10211:57

 

 

Certificate Number: 01401-NYE-CC-032147869

014 869

01-NYE-CC-032l47

CERTIFICATE OF COUNSELING

 

 

 

 

I CERTIFY that on Ja_nuarv 12, 2019, at 11:18 0'clock AM EST, Joseph C Pezza
received from GreenPath Inc., an agency approved pursuant to 11 U.S.C. § 111
to provide credit counseling in the Eastem District of New York, an individual [or
group] briefing that complied with the provisions of 11 U.S.C. §§ 109(h) and 111.

 

A debt repayment plan was not prepared, If a debt repayment plan was prepared, a
copy of` the debt repayment plan is attached to this certificate

This counseling session was conducted by internet.

Date: Januarv 12, 2019 By: /s/Jeremy Lark
Name: Jeremv Lark

Title: FCC Manager

* Individuals who wish to file a bankruptcy case under title l l of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).

 

 

 

 

ll t _
-

